Citation Nr: 1144573	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar strain with disc disease.

2.  Entitlement to a rating in excess of 10 percent for decreased sensation right lower extremity, associated with lumbar strain with disc disease.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected lumbar strain with disc disease and a nonservice-connected neck disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29.

6.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

8.  Entitlement to an additional dependency allowance for his three dependent children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, with a period of Active Duty for Training (ACDUTRA) between July 13, 1996 and July 27, 1996. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from April 2007 (neck, dependency), and April 2008 (lumbar spine, temp total evaluations under 38 C.F.R. §§ 4.29, 4.30, right lower extremity decreased sensation, hypertension, TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran requested a Decision Review Officer (DRO) hearing in May 2007, with respect to his neck disorder claim.  A hearing was scheduled for November 2007.   The Veteran requested, in an October 2007 telephone call, that his hearing be rescheduled.  However, in a subsequent written communication, the Veteran indicated that he wished to withdraw his hearing request.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Outstanding National Guard Records-  The Veteran indicated in his December 2007 substantive appeal that the National Guard had not released all of his medical information.  He stated that although records had been disclosed from July 1996, they had medical information pertaining to him through August 2001.  Similar contentions were made in a September 2007 statement.  Records in the claims file reflect that the VA is only in receipt of Florida Army National Guard medical records dated between August 1995 and October 1997.  See February 2000 Rating Decision.  Although an August 2005 letter was sent to the Florida National Guard requesting additional records, this letter only requested records pertinent to the Veteran's back between March 1997 and October 1997.  As there are potentially outstanding records dated through August 2001, and it is unclear what disorders are discussed in these records, development should be undertaken to obtain any available outstanding records.

Outstanding VA Treatment Records-  The Veteran stated in his December 2007 substantive appeal that he had been treated at the Oakland Park VA (currently known as the Broward County VA Outpatient Clinic) from 1999 to 2006.  A review of the claims file reflects that records are only available dated between July 2001 and April 2006.  As such, records from 1999 through July 2001, and any additional records beginning in April 2006 should be obtained. 

Moreover, in a September 2007 statement, the Veteran indicated that he received treatment from the West Palm Beach VA Medical Center (VAMC), Oakland Park VA, Fort Lauderdale Vet Center, and Miami VA Healthcare System from 1999 to the present.  In a November 2006 VA Form 21-4142 he indicated that he had received treatment at the West Palm Beach VAMC from July 1996 to the present and at the Oakland Park VA from July 1999 to August 2006. 

A review of the claims file reflects that records from the West Palm Beach VAMC are only available between October 1997 and November 1997, and from August 2006 to November 2007.  Therefore, any records outstanding records should be obtained.  There are no records in the claims file regarding any treatment with the Fort Lauderdale Vet Center, as such theses records should be obtained.  Additionally, with respect to treatment at the Miami VA Healthcare System, the Board notes that the claims file only contains records dated from this facility between November 2000 to April 2006.  As such, any records dated from 1999 through November 2000, and from April 2006 to the present should be obtained. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Corrective VCAA Notice-  As the Veteran now alleges service-connection for hypertension as secondary to his service-connected lumbar strain with disc disease and non-service connected neck disorder (See March 2009 Statement of Accredited Representative) corrective VCAA notice regarding these specific relationships should be sent to the Veteran.  Moreover, as VCAA notice has not been issued with respect to his claims for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, and entitlement to an additional dependency allowance for his three dependent children notice should be sent to the Veteran.

Increased Rating Claims- Lumbar Spine and Associated Right Lower Extremity-  The Board notes that the Veteran was last afforded a VA examination in November 2007 regarding his back and neurological symptomatology.  At the time of the VA examination, the Veteran reported that in the past 12 months he had experienced 12 episodes of incapacitation, each lasting for about one day.  In his May 2008 notice of disagreement, the Veteran indicated that when the doctor had evaluated him he had just completed a session with the rehabilitation clinic and received a cortisone shot.  He implied that the VA examination was not an accurate reflection of his current status.  Moreover, in a March 2009 Statement of an Accredited Representative, the Veteran, through his representative, indicated that his back and right lower extremity sensory loss are more disabling than currently evaluated.  It was noted that the Veteran suffers significant painful symptoms of the lower back and has required medical treatment of such nature that he has been incapacitated for far more than 6 weeks over a 12 month period. 

These recent statements suggest that there has been an increase in symptomatology of the Veteran's low back and right lower extremity disabilities since his November 2007 VA examination.  As such, the Board finds that the Veteran should be afforded new VA examination in order to determine the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Service Connection for Hypertension-  Service treatment records from his period of service between July 1977 and July 1981 do not reflect treatment for hypertension.  His May 1981 separation examination reflected a normal clinical evaluation of his heart.  Moreover, his blood pressure was recorded as 116/70.  A medical examination completed in August 1995 noted a blood pressure reading of 170/80.  A diagnosis of hypertension was not made at that time. 

The Veteran has a confirmed period of ACDUTRA service between July 13, 1996 and July 27, 1996.  A blood pressure reading taken on July 25, 1996 was 138/89.  Another reading that day was 138/98, and another reading was 130/90.  Following this period of service, an October 1997 treatment record reflects a blood pressure reading of 134/96.  A November 1997 treatment record notes a diagnosis of hypertension.  Current treatment records reflect a diagnosis of hypertension. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on documentation of elevated blood pressure readings during his period of ACDUTRA, and subsequent diagnosis of HTN shortly thereafter, the Board finds that a remand of the claim of service connection for his hypertension is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).  Proper consideration of the Veteran's secondary service connection is also needed.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to hypertension, claimed as secondary to his service-connected lumbar strain with disc disease and non-service connection neck disorder.

2.  Send the Veteran VCAA notice pertaining to the issues of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, and entitlement to an additional dependency allowance for his three dependent children.

3.  Contact the National Personnel Records Center (NPRC) and the Florida National Guard, or any other appropriate source, and request the Veteran's complete service personal records and any service treatment records from 1995 through 2001.  A negative response in writing should be requested if no records are available.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hypertension, neck disorder, low back, right lower extremity decreased sensation disorders. 

After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AOJ must obtain the Veteran's treatment records from the 

* Oakland Park VA (currently known as the Broward County VA Outpatient Clinic) dated from 1999 through July 2001, and any additional records beginning in April 2006.
* West Palm Beach VAMC dated from July 1996 to the present should be obtained.
* All records from the Fort Lauderdale Vet Center pertaining to the Veteran.
* Miami VA Healthcare System dated from 1999 through November 2000, and from April 2006 to the present. 

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Following the development set forth above, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected lumbar strain with disc disease and decreased sensation right lower extremity associated with his lumbar strain with disc disease.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner should report the range of motion measurements for the lumbar spine in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  If ankylosis is found, the VA examiner should describe whether it is unfavorable ankylosis, and whether it affects the entire thoracolumbar spine of the entire spine.

He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected lumbar strain with disc disease the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and  

(c) with respect to the Veteran's decreased sensation right lower extremity associated with lumbar strain with disc disease, the VA examiner should indicate whether there is incomplete paralysis of the sciatic nerve with moderate, moderately severe, or severe with marked muscular atrophy.  Additionally, comment as to whether there is complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or very rarely lost.

The VA examiner is also asked to document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The VA examiner should additionally opine whether the Veteran is unemployable solely due to his service-connected lumbar strain with disc disease, and decreased sensation of the right lower extremity associated with lumbar strain with disc disease. 
The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

6.  The RO should also schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hypertension had its onset during the Veteran's period of ACDUTRA or is otherwise causally related to his service.  

The examiner should discuss the various ACDUTRA July 1996 records reflecting elevated blood pressure readings. 

b) The examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his hypertension was caused by, or aggravated by, his service-connected lumbar spine with disc disease, to include lack of exercise due to pain.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

7.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


